Case 4:19-cr-06063-SMJ               ECF No. 106-2           filed 06/02/20       PageID.590 Page 1 of 1




                                                            Confidential - Not for Release
 Summary for Case:                                              9Z0542633 PAD IT                   Court: PASCO MUNICIPAL (PA

                                                                              Law Enforcement Agency:          PASCO POLICE DEPA
                                                                              Case Type:                       Infraction Traffic
                                                                              Jurisdiction:                    CITY OF PASCO
  Defendant 1:              PESINA, MONICA ANGELIC                            Order Type:                      None
                                                                              Warrant Status:                  None
                                                                              FTA Status:                      None
                                                                              Case Disposition:                Closed


 Violation Date:    06/04/2019 at 07:41 PM
                                                                                City:             Pasco
 Location:          . Block of ROAD 60 RefWay: W COURT ST MilePost:
                                                                                County:           FRANKLIN
                    0.0


Original eTicket Violations:
                                                                                                Original
Violation 1: SIGNALS REQUIRED - DISTANCE                                        46.61.305.2                  $136.00
                                                                                                Bail:
                                                                                                Total Original
                                                                                                                   $136.00
                                                                                                Bail:


JIS Case Violations:
Violation 1: SIGNALS REQUIRED - DISTANCE                               46.61.305.2
             Finding of Dismissed on 07/15/2019 by STILWILL, CRAIG. Finding reason: City's Mtn-Other.

Officer's Report:
On June 4, 2019, at approximately 1941 hours, I was traveling north on Road 60 in Pasco, Franklin County, Washington when I obser
the intersection of Road 60 and W Court St. I pulled to a stop behind the second vehicle. The vehicle I was behind was CA-8CKP783,
have a turn signal activated. The vehicle pulled up to the stop sign when the vehicle ahead of it merged onto W Court St. CA-8CKP78
onto W Court St; however, the vehicle failed to signal continuously during the last 100 feet traveled by the vehicle before turning.
I pulled in behind the vehicle as the vehicle turned west on W Court St and I initiated a traffic stop. I approached the vehicle and made
Monica Pesina DOB: 02/06/1979. I advised Monica the reason for the stop. Monica provided me with a Washington State Driver’s Lic
paperwork for the vehicle. Monica was cited for failure to signal during the last 100 feet traveled before turning.

Traffic:                              Weather:                                      Street:

Attachments:
9Z0542633ViolatorCopy
